Citation Nr: 0907784	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  04-36 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Whether new and material evidence to reopen a claim for 
service connection for a skin disorder as due to Agent Orange 
exposure has been received.

2.  Entitlement to service connection for service connection 
for a skin disability, claimed as chloracne, to include as 
due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, and his friend J.R.


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1968 to July 
1972.

The RO previously denied service connection for a skin 
disorder  in a December 1984 rating decision.  Although 
notified of the denial, the Veteran did not initiate an 
appeal.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a June 2002 rating decision, in which the RO, inter 
alia, denied the Veteran's claim for service connection for 
chloracne (claimed as due to herbicide exposure).  The 
Veteran filed a notice of disagreement (NOD) in February 2003 
and the RO issued a Statement of the Case (SOC) in August 
2004.  The Veteran filed a substantive appeal (via a VA Form 
9, Appeal to Board of Veterans' Appeals) in September 2004.  
The RO issued supplemental SOCs (SSOCs) reflecting the 
continued denial of the claim in February 2008 and May 2008.

In January 2009, the Veteran testified during a hearing 
before the undersigned Veterans Law Judge at the RO; a 
transcript of that hearing is of record. 

The Board notes that in the June 2002 rating decision on 
appeal, the RO addressed the Veteran's claim on the merits.  
However, regardless of the RO's actions, the Board has a 
legal duty under 38 U.S.C.A. §§ 5108, 7104 (West 2002) to 
address the question of whether new and material evidence has 
been received to reopen the claim for service connection.  
That matter goes to the Board's jurisdiction to reach the 
underlying claim and adjudicate the claim on a de novo basis.  
See Barnett v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).  
As the Board must first decide whether new and material 
evidence to reopen the previously denied claim has been 
received-and, , in view of the Board's favorable decision on 
the request to reopen-the Board has characterized the appeal 
as encompassing the two matters set forth on the title page.  

The Board notes that, In Boggs v. Peake, 520 F. 3d 1330 (Fed. 
Cir. 2008), the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) held that the "'factual 
basis' of a claim for purposes of 38 U.S.C. § 7104(b) is the 
veteran's disease or injury rather than the symptoms of the 
veteran's disease of injury."  In this case, it is clear 
that, in his claim of 1984, the Veteran was claiming a skin 
disorder due to Agent Orange exposure ..  In the current 
claim, although the veteran has specifically referred to 
chloracne-a disability that is now subject to presumptive 
service connection based on herbicide exposure)-(and, 
notwithstanding the Board's recharacterization of the 
reopened claim), the fact remains that he is still claiming 
service connection for a skin disability associated with his 
Agent Orange  exposure.  Hence, the Board has construed his 
claim as one to reopen.  

The Board's decision on the request to reopen is set forth 
below.  The expanded claim for service connection for a skin 
disability, claimed as chloracne, to include as due to Agent 
Orange exposure, on the merits, is addressed in the remand 
following the order; this matter is being remanded to the RO 
via the Appeals Management Center (AMC) in Washington, DC.  
VA will notify the Veteran when further action, on his part, 
is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly 
adjudicate the claim herein decided have been accomplished.

2.  In a December 1984 rating decision, the RO denied service 
connection for a skin disorder due to Agent Orange exposure; 
although notified of the denial in a February 1985 letter, 
the Veteran did not initiate an appeal.

3.  Evidence associated with the claims file since the 
December 1984 denial of the claim for service connection for 
a skin disorder due to Agent Orange exposure, when considered 
by itself or with the evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
skin disability, claimed as chloracne, to include as due to 
Agent Orange exposure.


CONCLUSIONS OF LAW

1.  The December 1984 RO determination denying the Veteran's 
claim for service connection for a skin disorder as due  to 
Agent Orange exposure, is final.  38 U.S.C.A. § 7105(b) (West 
2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2008).

2.  As new and material evidence has been received, the 
criteria for reopening the claim for service connection for a 
skin disorder, as  due to Agent Orange exposure, are met.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (as in 
effect prior to August 29, 2001). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2008)) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).

Given the Board's favorable disposition of the request to 
reopen, the Board finds that all notification and development 
action needed to fairly adjudicate this aspect of the appeal 
has been accomplished.



II.  Claim to Reopen

The RO denied the Veteran's claim for a skin disorder as due  
to Agent Orange exposure in December 1984.  The basis for the 
December 1984 denial was that the Veteran's claimed skin 
disorder was not shown by the evidence of record, which then 
consisted only of service treatment records (identified as 
service medical records, or SMRs).. 


Although notified of the RO's December 1984 denial in a 
letter in February 1985, the Veteran did not initiate an 
appeal; hence, that decision is final as to the evidence then 
of record, and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105(b); 38 C.F.R. §§ 3.104, 
20.302, 20.1103. 

VA may reopen and review a claim that has been previously 
denied if new and material evidence is submitted by or on 
behalf of a veteran.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).  See also Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).

The Veteran's application to reopen his claim for service 
connection for a skin disability was received in June 2001.  
As regards petitions to reopen filed prior to August 29, 
2001, 38 C.F.R. § 3.156(a) provides that new and material 
evidence is evidence not previously submitted that bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

In determining whether new and material evidence has been 
received, VA must initially decide whether evidence received 
since the prior final denial is, in fact, new.  This analysis 
is undertaken by comparing newly received evidence with the 
evidence previously of record.  After evidence is determined 
to be new, the next question is whether it is material.

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-3 
(1996).  Furthermore, for purposes of the "new and material" 
analysis, the credibility of the evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992). 

Since the December 1984 rating decision, evidence added to 
the claims file includes VA medical records showing a skin 
disability, variously diagnosed as a rash, chronic acne and a 
history of chloracne. 

The evidence received into the claims file since December 
1984 is new in the sense that it was not previously before 
agency decision makers and is not cumulative or duplicative 
of evidence previously of record.  The Board also finds that 
the VA medical records suggesting current skin disability (to 
include possible chloracne)-not shown at the time of the 
prior denial-when considered along with his service 
treatment records and presumed in-service herbicide exposure 
under the legal authority governing such claims (discussed 
below), are  material for purposes of reopening.  In this 
regard, the Board points out that, with respect to claims to 
reopen filed prior to August 29, 2001, the evidence to reopen 
must, at a minimum, "contribute to a more complete picture of 
the circumstances surrounding the origin of the appellant's 
injury or disability," even where it will not eventually 
convince VA to alter its decision.  See Hodge, 155 F.3d at 
1363; 38 C.F.R. § 3.156.  

As the Board thus finds that the newly received evidence, 
discussed above, meets the materiality  requirement under the 
version of 38 C.F.R. § 3.156 applicable in this appeal, the 
Board, in turn, finds that new and material evidence to 
reopen the claim has been received.  




ORDER

As new and material evidence to reopen the claim for a skin 
disorder as due to Agent Orange exposure has been received, 
to this limited extent, the appeal is granted. 


REMAND

The Board finds that further RO action on the expanded claim 
for service connection, on the merits, is warranted. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008).  
Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the period beginning 
on January 9, 1962 and ending on May 7, 1975 shall be 
presumed to have been exposed during such service to an 
herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  See 38 C.F.R. § 3.307(a)(6)(iii) 
(2008); see also VAOPGCPREC 7-93.

If a veteran was exposed to an herbicide agent during active 
service, the following diseases shall be service-connected if 
the requirements of 38 C.F.R. § 3.307(a)(6) are met, even 
though there is no record of such disease during service, 
provided further that the rebuttable presumption provisions 
of 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes (also known as Type II or adult-onset diabetes 
mellitus), Hodgkin's disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea) and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  

The appellant's service record reflects his service in the 
Republic of Vietnam.  Thus, the appellant is presumed to have 
been exposed to herbicides.  See 38 C.F.R. § 
3.307(a)(6)(iii).  However, the claims file does not 
currently reflect a basis for presumptive service connection 
based on such presumed exposure, since there is no clear 
diagnosis of any skin disability recognized by VA as being 
etiologically related to herbicide exposure (within the 
prescribed time period).  

The Board notes that an April 2008 VA treatment note reflects 
that the Veteran had "a history of chloracne possibly due to 
exposure to Agent Orange while serving in Vietnam".  
However, there is no confirmed diagnosis of current chloracne 
or other acneform disease (at any time pertinent to claim on 
appeal), nor is there medical opinion, supported by stated 
rationale, that the veteran has other current skin disability 
associated with his presumed herbicide exposure.  As regards 
the latter point, the Board notes that, notwithstanding the 
presumption, service connection for a disability claimed as 
due to exposure to Agent Orange may be established by showing 
that a disorder resulting in disability or death was in fact 
causally linked to such exposure.  See Brock v. Brown, 10 
Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F.3d 1039, 
1044 (Fed. Cir. 1994), citing 38 U.S.C.A. §§ 1113(b) and 
1116, and 38 C.F.R. § 3.303.

Here, the record may also present an alternative basis for 
establishing direct service connection.  The service 
treatment records reflect that, in May 1971 the Veteran was 
diagnosed with pseudofolluiculitis with rashes on his back 
and neck, while an April 1972 treatment record noted that the 
Veteran had skin problems.  

Moreover, during his January 2009 Board hearing, the Veteran 
testified that he experienced skin problems since his 
exposure to Agent Orange when in Vietnam.  This report of a 
continuity of symptomatology, when considered along with the 
finding of skin problems prior to separation from service and 
the recent treatment records reflecting current diagnoses by 
VA physicians suggests that the Veteran may have a current 
skin disability related to service (to include presumed 
herbicide exposure, to include Agent Orange), therein.  

Given the facts noted above, the Board finds that the 
evidence currently of record is insufficient to resolve the 
claim for service connection for a skin disability, claimed 
as chloracne, to include as due to Agent Orange exposure, and 
that further medical examination and opinion in connection 
with this claim is warranted.  See 38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c)(4) (2008); McLendon v. Nicholson, 
20 Vet. App. 79 (2006)..

Hence, the RO should arrange for the Veteran to undergo VA 
dermatology examination, by an appropriate physician, at a VA 
medical facility.  The Veteran is hereby advised that failure 
to report for the scheduled examination, without good cause, 
shall  result in denial of the reopened claim.  See 38 C.F.R. 
§ 3.655(b) (2008).  Examples of good cause include, but are 
not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for the scheduled examination, 
the RO must obtain and associate with the claims file (a) 
copy(ies) of any notice(s) of the date and time of the 
examination sent to the veteran by the pertinent VA medical 
facility.

Prior to arranging for the Veteran to undergo further 
examination, the RO should give the Veteran another 
opportunity to present any additional information and/or 
evidence pertinent to the claim for service connection, on 
the merits.   The RO's notice letter to the Veteran should 
explain that he has a full one-year period for response.  See 
38 U.S.C.A § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. 
§ 5103(b)(3) (West Supp. 2008) (amending the relevant statute 
to clarify that VA may make a decision on a claim before the 
expiration of the one-year notice period).  The RO should 
ensure that its letter to the Veteran meets the requirements 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), as 
regards the five elements of a claim for service connection-
particularly, disability rating and effective date-as  
appropriate.

The actions identified herein are consistent with the duties 
to notify and assist imposed by the VCAA.  However, 
identification of specific actions requested on remand does 
not relieve the RO of the responsibility to ensure full VCAA 
compliance.  Hence, in addition to the actions requested 
above, the RO should also undertake any other development or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim for service connection, on the merits. 

Accordingly, the matter is hereby REMANDED to the RO, via the 
AMC, for the following action:

1.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the 
claim for service connection for a skin 
disability, claimed as chloracne, to 
include as due to Agent Orange exposure.  
The RO should explain the type of 
evidence that is the Veteran's ultimate 
responsibility to submit.

The RO should also ensure that its letter 
meets the requirements of 
Dingess/Hartman, (cited to above), as 
regards VA's assignment of disability 
ratings and effective dates, as 
appropriate.  The RO's letter should 
clearly explain to the Veteran that he 
has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

2.  If the Veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the appellant to undergo VA 
dermatology examination, by an 
appropriate physician, at a VA medical 
facility.  The entire claims file, to 
include a complete copy of this REMAND, 
must be made available to the physician 
designated to examine the Veteran, and 
the report of examination should include 
discussion of the Veteran's documented 
medical history and assertions.

The physician should clearly identify all 
current skin disabilities, to include 
chloracne, or other acneform disease.  
For each diagnosed skin disability, 
examiner should render an opinion, 
consistent with sound medical judgment, 
as to whether it is at least as likely as 
not (i.e, there is a 50 percent or 
greater probability) that such disability 
is medically related to service, to 
include the skin rash noted in the 
service treatment records, and/or 
presumed in-service Agent Orange 
exposure.

The physician should set forth all 
examination findings, along with complete 
rationale for the conclusions reached, in 
a printed (typewritten) report.

4.  If the Veteran fails to report to the 
scheduled examination, the RO must obtain 
and associate with the claims file (a) 
copy(ies) of any notice(s) of the date 
and time of the examination sent to the 
Veteran by the pertinent VA medical 
facility.

5.  To help avoid future remand, the RO 
must ensure that the requested actions 
have been accomplished (to the extent 
possible) in compliance with this REMAND.  
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should adjudicate the claim for 
service connection for a skin disability, 
claimed as chloracne, to include as due 
to Agent Orange exposure.  If the veteran 
fails, without good cause, to report to 
the scheduled examination, in 
adjudicating the reopened claim, the RO 
should apply the provisions of 38 C.F.R. 
§ 3.655(b), as appropriate.  Otherwise, 
the RO should adjudicate the claim  in 
light of all pertinent evidence and legal 
authority.

7.  If the benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate supplemental SOC that 
includes clear reasons and bases for all 
determinations, and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration. 

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


